Order dated -January 22, 1929, in so far as it denied plaintiff’s motion for summary judgment on the first cause of action, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The second cause of action was by said order discontinued and its allegations are, therefore, not in the case. That order of discontinuance is not appealed from. The first cause of action plainly is one by an infant who disaffirms a contract for the purchase of stock, demanding a return of the money paid coupled with an offer by him to return the stock. The only denial to this cause of action is one of knowledge or information sufficient to form a belief as to the plaintiff’s infancy. Such a denial is ineffectual in the absence of a showing contrary to the proof advanced by plaintiff by affidavit coupled with his birth certificate, a matter of record. The infancy is, therefore, clearly established and there is nothing left to try under that cause of action. The appeal from the order dated January 26, 1929, is dismissed, without costs. Rich, Kapper, Hagarty and Seudder, JJ., concur; Lazansky, P. J., dissents.